DETAILED ACTION
Applicants’ filing of August 8, 2022, in response to the action mailed February 7, 2022, is acknowledged.  It is acknowledged that claims 1, 6-7 and 16-51 have been cancelled, claims 4 and 8 have been amended, and no claims have been added.  Claims 2-5, 8-15, and 52-53 are pending.  The elected invention is directed to nucleic acid encoding the protein of SEQ ID NO:  56, which is the variant of SEQ ID NO:  8 consisting of a Phe306Leu substitution and an Ala352 deletion.  Claim 2 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 3-5, 8-15, and 52-53, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is August 29, 2014, the filing date of 14/473,040, which disclosed the recited subject matter.  
AIA -First Inventor to File Status
Based on the effective filing date of August 29, 2014 the present application is being examined under the AIA , first to file provisions.
Allowable Subject Matter
The species restriction of claim 2 is withdrawn and said claim is rejoined.
Claims 2-5, 8-15, and 52-53 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 2-5, 8-15, and 52-53, are limited to nucleic acid molecules encoding a polypeptide comprising a kynureninase enzyme comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 8, and having a substitution at Phe306. The utility of said nucleic acid molecules as encoding a polypeptide having kynureninase activity, is credible based on the following. The protein of SEQ ID NO:  8 is a human protein that has been demonstrated to have kynureninase activity (Alberati-Giani et al, 1996; UniProt Acc#Q16719).  Without evidence to the contrary, the skilled artisan would believe that, more likely than not, the two variants of SEQ ID NO:  8 having the substitution Phe306Met or Phe306Leu, as well as variants having other substitutions at Phe306, would have kynureninase activity.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652